— Appeal from an order of the Supreme Court, Niagara County (Ralph A. Boniello, III, J.), entered April 7, 2004 in a personal injury action. The order denied defendants’ motion to set aside the jury verdict or, alternatively, to reduce the amount of the award of damages.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs (see Smith v Catholic Med. Ctr. of Brooklyn & Queens, 155 AD2d 435 [1989]; see also CPLR 5501 [a] [1]). Present — Kehoe, J.P., Gorski, Martoche, Smith and Pine, JJ.